Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
	Claims 1, 4-6, and 10-21 are pending. Claims 12-20 are drawn to nonelected group and species. Claims 1, 4-6, 10-11, and 21 are under examination. 
Claim Objections
Applicant is advised that should claim 6 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) and further elected species (a) bimetallic nanoparticle; and (b) antibody or antigen-binding domain thereof in the reply filed on 02/26/2019. 
Applicant has removed the elected species of bimetallic nanoparticle from claim 6. Applicant's amendments have necessitated a new ground of rejection wherein claims 10 and 21 are hereby rejoined. 
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 6, 10 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al. (ACS Appl. Mater. Interfaces, vol. 8, pgs. 6329-6335, published 02/19/2016, IDS submitted 09/15/2017).
With regard to claims 6 and 21, Wei et al. teach co-immobilized the enzyme, antibody, and Cu3(PO4)2 into a three-in-one hybrid protein-inorganic nanoflowers to enable it to possess dual functions: (1) the antibody portion retains the ability to specifically capture the corresponding antigen; (2) the nanoflowers has enhanced enzymatic activity and stability to produce an amplified signal (see abstract). 
With regard to claim 10, Wei et al. teach in Scheme 1 antibody-horseradish peroxidase (HRP)-inorganic (see pg. 6330). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nangia et al. (Analytica Chimica Acta, vol. 751, pgs. 140-145, published 09/14/2012) in view of Hamed et al. (Angew. Chem. Int. Ed., vol. 52, pgs.13611-13615, published 11/15/2013).
With regard to claims 1 and 5, Nangia et al. teach gold nanoparticles coated with palladium dots (Pd@Au) bimetallic nanostructures have been reported to have a peroxidase like activity which is not found in their monometallic counterparts and based on the finding, the immunoassay in which antibody-modified Pd@Au nanostructure catalyzes the dimerization of a fluorogenic substrate for peroxidase to generate high fluorescence signal (see abstract). Scheme 1 (see caption, pg.142) shows the antibody bound Pd@AuNS catalyzes the substrate HPPA/H2O2 resulting in high fluorescence intensity, which reads on an antigen detection reagent, comprising one antigen-binding molecules covalently conjugated to a bimetallic nanoparticle. Nangia et al. teach 
	Even though Nangia et al. teach bimetallic nanostructures with various size (nm) (see Fig. 2a, pg. 144), Nangia et al. does not explicitly teach a mesoporous bimetallic nanoparticle wherein the mesoporous bimetallic nanoparticle has a diameter of from 35 nm to 50 nm.
	Hamed et al. teach mesoporous nanoparticles are highly useful in important applications such as adsorption, catalysis, drug delivery and energy storage (see pg. 13611, left col., para. 2). Hamed et al. teach the average nanocolloid size is 45 nm (see pg. 13611, right col., last para.). Hamed et al. teach the synthesis of mesoporous metal nanoparticles with high indexed facets, which can provide many catalytically active sites for catalytic reactions (see pg. 13611, left col., bottom of para. 1). Hamed et al. teach the mesoporous structures in the Pd@Pt nanoparticles provide a high surface area and many catalytically active sites on a concave surface (see pg. 13611, right col., bottom of para. 1).  Hamed et al. teach the activity of mesoporous pd@pt nanoparticles was still around twice that of Pt black and from this result, it can be understood that the enhanced activity observed here is attributable to the increase of active sites (see pg. 13614, left col., para. 2). As seen in Figure 2d, the mesoporous structure provides not only high surface area but also rich atomic steps with concave surface topology (see pg. 13614, left col., para. 2). Hamed et al. teach that this new approach enables us to synthesize all-metal mesoporous nanoparticles in one-step and mesoporous metal nanoparticles with a concave surface can provide not only a high surface area but also abundant active sites for catalytic reactions (see pg. 13614, left col., para. 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to make and use the antibody as taught by Nangia et al. with the Pd-Pt nanoparticles as taught by Hamed et al. because Hamed et al. teach the mesoporous structures in the Pd-Pt nanoparticles provide a high surface area and many catalytically active sites on a concave surface. Therefore it would have been obvious to enhance catalytic reaction of Nangia et al. with the mesoporous bimetallic nanoparticle which has many catalytically active sites. One would have a reasonable expectation of success in using the Pd-Pt nanoparticles with antibodies for catalytic reactions because it was well understood by Nangia et al. and Hamed et al. that bimetallic nanoparticles comprising palladium produce catalytic activity.  
With regard to claim 4, Nangia et al. teach bimetallic nanostructure that exhibits enhanced catalytic properties and selectivity, besides providing functionality for biomolecular immobilization and bimetallic nanostructures in core-shell configuration have been investigated for their catalytic and/or optical properties in developing immunoassay (see pg. 141, left col., para. 2). 
With regard to claim 11, Nangia et al. teach in Scheme 1 (see caption, pg.142) that the antibody bound Pd@AuNS catalyzes the substrate HPPA/H2O2 resulting in high fluorescence intensity,
Response to Arguments
Applicant’s arguments filed 02/08/2021 have been considered but are moot because Applicant’s amendments necessitated a new ground of rejection. The affidavit dated 02/08/2021 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635